[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 08-16832         ELEVENTH CIRCUIT
                                                         APRIL 12, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                            CLERK

                        D. C. Docket No. 08-20087-CR-AJ


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

ERIC L. LEWIS,
a.k.a. Robert Ulmann,

                                                           Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 12, 2010)

Before EDMONDSON, BLACK and FAY, Circuit Judges.
PER CURIAM:



      Eric L. Lewis appeals his convictions and sentences for drug offenses, 21

U.S.C. §§ 841(a)(1), 846. No reversible error has been shown; we affirm.

      On appeal, Lewis challenges the district court’s admission of evidence about

his prior drug-related activities with codefendant and cooperating witness, Jeree

Grey. Lewis contends that the evidence was extrinsic and, thus, inadmissible

under Fed.R.Evid. 404(b). Lewis also argues that the evidence was subject to

exclusion under Fed.R.Evid. 403 because of its prejudicial nature. We review a

district court’s evidentiary rulings for an abuse of discretion. United States v.

Breitweiser, 357 F.3d 1249, 1254 (11th Cir. 2004).

      Evidence of uncharged criminal activities and prior bad acts generally is

considered inadmissible extrinsic evidence under Rule 404(b). But evidence of

uncharged crimes is not extrinsic under Rule 404(b) if it is (1) an uncharged

offense that arose out of the same transaction or series of transactions as the

charged offense, (2) necessary to complete the story of the crime, or

(3) inextricably intertwined with the evidence about the charged offense. United

States v. Ellisor, 522 F.3d 1255, 1269 (11th Cir. 2008). And an uncharged crime

about the chain of events explaining the context, motive, and set-up of the crime



                                           2
properly is admitted if linked in time and circumstances with the charged crime or

forms an integral and natural part of an account of the crime. United States v.

McLean, 138 F.3d 1398, 1403 (11th Cir. 1998).

      Here, Lewis and four others, including Grey, were indicted on charges of

cocaine conspiracy and attempted possession. These charges stemmed from a

2007 undercover operation into cocaine sales in Miami. A confidential source had

contacted two codefendants about a cocaine deal involving the sale of two high-

end vehicles for cocaine. Codefendants Lewis, Grey, and Carlos Spratt arrived in

Miami with the vehicles (which belonged to Grey) and discussed with the

confidential source the exchange of the cars for the cocaine.

      In addition to testifying about his involvement in the instant offenses, Grey

testified about an ongoing cocaine distribution organization that he, Lewis, and

Spratt began operating in 2006. In that organization, Lewis transported cocaine

from Atlanta to Birmingham where the three would divide it up for sale. In

December 2007, Grey received a call from Spratt about the transaction forming the

basis of the instant charges; and later, Lewis convinced him to put up the vehicles

for the transaction.

      On this record, we see no abuse in the district court’s admission of Grey’s

testimony about his prior cocaine dealings with Lewis. We have concluded that



                                          3
prior uncharged narcotics dealings between a defendant and a cooperating witness

are admissible as intrinsic evidence where the evidence about the prior crime

inextricably is intertwined with the evidence of the charged drug offense. See

United States v. Richardson, 764 F.2d 1514, 1521-22 (11th Cir. 1985); United

States v. Costa, 691 F.2d 1358, 1361 (11th Cir. 1982). And here, Grey’s testimony

about prior drug dealings with Lewis established context and showed why Lewis

and Spratt contacted him about participating in the current cocaine deal. The prior

dealings were linked closely in time as well as circumstance to the instant offenses

as the three planned to split the cocaine for sale in Birmingham and Atlanta. The

prior drug deals inextricably were intertwined with the evidence of the cocaine

transaction forming the basis of the instant charge, and thus, not extrinsic Rule

404(b) evidence.

      And the evidence of Lewis’s prior cocaine dealings with Grey was not

unfairly prejudicial to him. The similarity between the prior cocaine dealings and

the charged offense enhanced the probative value of the evidence to show why

Lewis turned to Grey for help. Given these facts, coupled with the broad discretion

granted to trial courts in weighing prejudice and probative value, we conclude that

the evidence was not subject to exclusion under Rule 403. United States v.

Church, 955 F.2d 688, 700 (11th Cir. 1992) (the district court’s discretion to



                                          4
exclude evidence under Rule 403 is narrowly circumscribed); United States v.

Fortenberry, 971 F.2d 717, 721 (11th Cir. 1992) (the balance between probative

value and unfair prejudice should “be struck in favor of admissibility”).

      Lewis also argues that the mandatory minimum sentence provision of

section 841(b)(1) violates equal protection and the Eighth Amendment. But Lewis

qualified for, and received, safety-valve relief; therefore, he was subjected to no

mandatory minimum penalty. See U.S.S.G. § 5C1.2. And even still, Lewis’s

constitutional arguments are foreclosed by our prior precedent. See United States

v. Holmes, 838 F.2d 1175, 1177-78 (11th Cir. 1998) (concluding that the

mandatory minimum provisions in section 841(b)(1) were rationally related to the

objectives of protecting public welfare and, thus, did not violate equal protection);

United States v. Willis, 956 F.2d 248, 251 (11th Cir. 1992) (concluding that the

mandatory life sentence provisions of section 841(b)(1) did not violate the Eighth

Amendment).

      AFFIRMED.




                                           5